The board found, upon .conflicting evidence, that while carrying packages to an express office, claimant sustained compensable frostbite injuries resulting from an accident which occurred when he fell, was rendered unconscious and lay for some time in the snow. Appellants contend that the evidence in support of the claim is “ incredible ” and has .been “ refuted ” but the board was entitled to and did find otherwise. Appellants’ additional contentions are also without merit. Decision affirmed, with costs to the Workmen’s Compensation Board. Gibson, J. P., Herlihy, Reynolds and Taylor, JJ., concur.